NO. 12-03-00348-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



RODNEY TISDALE,§
	APPEAL FROM THE 241ST
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant pleaded guilty to the offense of possession of a controlled substance, and the trial
court assessed punishment at imprisonment for twelve months.  We have received the trial court's
certification showing that this is a plea-bargain case and Appellant has no right to appeal.  See Tex.
R. App. P. 25.2(c)(3)(B).  Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered October 22, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.








(DO NOT PUBLISH)